Citation Nr: 0204083	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  97-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
internal derangement of the right knee, on appeal from the 
initial grant of service connection, to include consideration 
of whether a separate rating is warranted for limitation of 
motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran had entry level Army military service from 
February to March 1987.  He had active Marine Corps service 
from May 1992 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, granted service 
connection for a right knee condition.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Internal derangement of the veteran's right knee is 
manifested by no more than slight lateral instability, with 
limitation of flexion to 60 degrees on flare-up and pain on 
motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for instability of the right knee, due to internal 
derangement, have not been met at any time since the grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, and 4.71a, 
Diagnostic Code 5257 (2001).

2.  The criteria for a separate disability rating of 10 
percent, and no more, for limitation of motion and pain on 
motion of the right knee due to internal derangement have 
been met since the initial grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5003, 
5260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran incurred a twisting injury to the right knee 
during service, and magnetic resonance imaging (MRI) showed 
findings consistent with a contusion to the patella and a 
partial tear of the posterior cruciate ligament.  He was 
discharged from service, in part, as a result of his right 
knee disorder.

In February 1994, the veteran underwent a VA physical 
examination.  Examination showed that the veteran had full 
range of motion of all joints, but he had some pain with 
motion of the right knee.  There was some discomfort with 
lateral deviation of the knee joint, and there was some 
laxity noted in the right knee.  The neurological, motor, and 
sensory examinations were intact.  Diagnoses included 
internal derangement of right knee, including a posterior 
cruciate ligament tear.

The veteran underwent a VA orthopedic examination in August 
1994.  He stated that his right knee was unstable, and he had 
to wear a knee brace, even when getting up to go to the 
bathroom at night.  He was wearing a hinged knee brace during 
the examination.  The circumference of the right knee was 
half an inch less than that of the left knee, and there was 
mild atrophy of the right quadriceps as compared to the left.  
Reflexes were hyperactive.  Pulses were good, and there were 
no neurological changes in the lower extremities.  The 
veteran's gait was abnormal when he attempted to walk without 
the use of his knee brace, and he could hobble only a few 
steps.  It was difficult for the examiner to determine how 
much of this disability was real and how much was contrived.  
The veteran was unable to do any deep knee bending.  With the 
veteran lying on the examining table, the right knee lacked 
only 5 degrees of complete flexion.  There was no effusion of 
the knee.  The right knee showed minimal relaxation in an 
anterior/posterior axis, with the drawer sign being slightly 
positive.  There was no lateral instability.  

X-rays of the right knee showed coarse demineralization on 
either side of the joint involving the distal femur and 
proximal tibia.  This appearance was compatible with 
prolonged immobilization.  There was no evidence of acute 
fracture, dislocation, or joint effusion.  The examiner noted 
that the right knee x-ray report showed changes secondary to 
diminished function incident to ligamentous cartilage injury.  
The diagnosis was chronic sprain of right knee.

A letter from Walter Gilsdorf, M.D., dated in May 1996 
indicated that the veteran was seen in August 1995 for a 
second opinion concerning his right knee.  He complained of 
pain with weight-bearing and with activities such as climbing 
stairs.  He denied any mechanical locking or catching and was 
unaware of any fluid accumulation within the joint.  
Examination showed significant disuse atrophy of the right 
lower extremity.  There was no effusion of the right knee.  
There was no instability to suggest any laxity of the 
anterior and posterior cruciate ligaments.  There was no pain 
to palpation along the medial and lateral joint line.  The 
patella tracked well without crepitation.  X-rays showed no 
arthritic changes.  The diagnosis was that the veteran had 
incurred internal derangement of the right knee with probable 
early chondromalacia of the patellofemoral joint versus 
possible posterior cruciate ligament injury that was reported 
by the MRI study.  He had obviously been favoring his right 
leg as shown by the disuse atrophy.  

In June 1998, the veteran underwent a VA orthopedic 
examination.  He indicated that he had weakness, tenderness, 
and daily pain in his right knee.  He also complained of 
stiffness and instability.  He had to wear a knee brace.  He 
was working as a long-distance truck driver and was able to 
function quite well.  He was able to get in and out of the 
truck and sit and drive.  The veteran was seeing a physician 
in New York and was considering having surgery on the right 
knee.  Examination showed range of motion for the right knee 
from zero to 60 degrees.  He had a great deal of discomfort 
around the right knee with palpation.  He was unable to put 
the right knee out against the examiner's hands with 
extension of the leg due to pain and weakness.  He could flex 
the knee, but with pain.  The diagnosis was internal 
derangement of the right knee.  X-rays of the right knee 
showed narrowing of the joint space but were otherwise 
essentially normal. 

In September 1999, the Board remanded the issue of a higher 
rating for the right knee disability for further evidentiary 
development.  The Board instructed that the veteran be 
advised that treatment records from Drs. Gilsdorf and Brewer 
might be relevant, and that he be asked to submit those 
records.  The Board also instructed that the veteran be asked 
whether he had received VA treatment for his right knee 
disorder, and that the RO obtain records of any such 
treatment.  In an October 1999 letter, the RO asked the 
veteran to provide treatment records from Drs. Gilsdorf and 
Brewer, and to provide dates and locations of any VA 
treatment for his right knee.  The veteran did not respond to 
the RO's letter.

II. Legal Analysis

A. Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the dated of enactment of the VCAA, 
or filed before the date of enactment and not yet final as to 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to claims for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of amendments relating 
to claims to reopen, not here relevant.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The RO has not considered the requirements of the VCAA or its 
implementing regulations.  In order for the Board to consider 
them, it must find that the appellant has been afforded the 
full benefits of the procedural protections and substantive 
requirements of the new law so that he is not prejudiced by 
the Board's consideration of the law's requirements in the 
first instance.  See Bernard v. Brown,  4 Vet. App. 384, 393-
394 (1993), citing VAOPGCPREC 16-92, at 7-9.

There is no issue as to substantial completeness of the 
veteran's claim for a higher evaluation.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)(2)).  No 
particular claim form is required for the veteran to take 
issue with the initial disability evaluation assigned.  

VA has notified the veteran of information and evidence 
needed to substantiate his claim, and has assisted him in 
obtaining any necessary evidence.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
The Board's September 1999 remand and the RO's October 1999 
letter informed the veteran of specific evidence that was 
needed to support his claim.  The veteran has received VA 
examinations, most recently in June 1998, that addressed the 
condition of his right knee.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).

The veteran was notified of pertinent regulations, including 
rating criteria, in a March 1996 statement of the case (SOC), 
and in supplemental statements of the case (SSOCs) issued in 
September 1996 and January 2001.  Those statements also 
provided him notice of the reasons and bases for the denial.  
See 38 U.S.C.A. § 5103 (West Supp. 2001): 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(a)-(b)).

The requirements of the VCAA and its implementing regulations 
have been substantially met.  There would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA and implementing 
regulations, poses no harm or prejudice to the appellant.  
Bernard, supra; VAOPGCPREC 16-92.

B. Higher rating for right knee

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2001).  

The veteran appealed the rating initially assigned for his 
right knee disability.  The U.S. Court of Appeals for 
Veterans Claims (Court) has explained that, in appeals from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board has considered all evidence in this case, from service 
forward, in determining the appropriate evaluation for the 
veteran's service-connected disability.  The evidence does 
not show such changes over time in the impairment produced by 
the right knee disability as would warrant the assignment of 
staged ratings.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work 
(38 C.F.R. § 4.2) and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  

The veteran's service-connected right knee disorder has been 
diagnosed as internal derangement of the knee.  That disorder 
is currently evaluated under Diagnostic Code 5257 as 10 
percent disabling.  That Diagnostic Code provides for 
evaluation of recurrent subluxation or lateral instability of 
the knee, with ratings of 10 percent for slight, 20 percent 
for moderate, and 30 percent for severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).  The veteran has complained of 
instability in his right knee, but the medical evidence is 
almost entirely devoid of evidence of actual instability.  In 
February 1994, a VA examiner noted "some laxity" in the 
veteran's right knee without attributing instability to it.  
On VA examination in August 1994, and in the private 
examination by Dr. Gilsdorf in August 1995, the physicians 
did not find any evidence of instability.  On VA examination 
in June 1998, there was no objective evidence of instability.  
Accordingly, the medical evidence is entirely against finding 
any more than, at most, slight instability in the right knee.

The objective medical evidence is given more weight and 
credibility than the veteran's assertions of instability, and 
the preponderance of the evidence is against a rating greater 
than the current 10 percent rating for instability in that 
knee.  That does not end the inquiry, however.

The Court has noted that Diagnostic Code 5257 is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  The Court has held that, where 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  There is 
evidence that, in addition to instability, the veteran's 
right knee disorder is manifested by limitation of motion and 
pain on motion.  Limitation of motion may be measured as 
limitation of extension (Diagnostic Code 5261) or limitation 
of flexion (Diagnostic Code 5260).  Medical examinations have 
not revealed any limitation of extension of the veteran's 
right knee, so there is no basis for a rating under 
Diagnostic Code 5261.  There is, however, evidence of 
limitation of flexion.

The veteran's right knee flexion has been measured as full 
(February 1994 and August 1995), lacking five degrees of full 
flexion (August 1994), and limited to 60 degrees (June 1998).  
Under the rating schedule, limitation of flexion to 60 
degrees is noncompensable.  A compensable evaluation requires 
limitation of flexion to 45 degrees  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).  Therefore, the veteran's 
limitation, at its worst, meets only the requirements for a 
zero percent evaluation under Diagnostic Code 5260.  

When evaluating a joint rated on limitation of motion, 
consideration must be given to whether a higher rating is 
warranted for additional functional loss due to pain on use 
or during flare-ups or due to weakness, fatigability, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. 
Brown, 8 Vet. App. 202, 204-207 (1995).

The medical evidence shows that the veteran has some pain on 
motion, but with full range of motion (February 1994), no 
pain on full range of motion but complaints of pain on 
weight-bearing (August 1995), and pain with flexion limited 
to 60 degrees (June 1998).  He has mild atrophy of the right 
quadriceps, indicating a mild degree of weakness.  He 
functions well driving a truck and getting in and out of the 
truck.  Some disturbance of gait without a knee brace was 
noted on examination in August 1994, but the examiner 
indicated a belief that at least part of the disturbed gait 
was contrived.

For the purposes of rating disability from arthritis, the 
knee is a major joint.  See 38 C.F.R. § 4.45(f) (2001).  The 
veteran does not have arthritis of the knee.  However, the 
Board finds no reason to consider the knee a major joint only 
if it is arthritic.  The veteran's knee disability, although 
it is not manifested by arthritis, is manifested by 
limitation of motion.  Arthritic joints are also rated on 
limitation of motion (see Diagnostic Code 5003), so it is 
instructive to refer to the criteria for evaluating arthritis 
by analogy in evaluating the veteran's knee disability.  See 
38 C.F.R. § 4.20 (unlisted conditions rated by analogy when 
anatomical location and symtomatology are similar).

It is the intention of the rating schedule to recognize 
actually painful joints, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2001).  The Board finds that the veteran's 
right knee has functional loss due to limitation of motion 
and pain on motion.  Although the limitation of motion, by 
itself, does not warrant a compensable rating, taking the 
functional loss, including pain on motion, into account, the 
record supports the assignment of a separate 10 percent 
rating for the limitation of motion and pain on motion as 
analogous to the manifestations of arthritis considered under 
Diagnostic Code 5003 (when limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each major joint affected by limitation of motion).  This 
assignment of a separate 10 percent rating is reached by 
resolving any reasonable doubt regarding the current level of 
the veteran's disability in his favor, in accordance with 
38 C.F.R. § 4.3.

The Board has considered all other potentially applicable 
diagnostic codes.  The veteran's right knee does not have 
ankylosis, which is evaluated under Diagnostic Code 5256.  
The evidence does not indicate that his right knee has 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, as would 
warrant a rating under Diagnostic Code 5258.  Neither does he 
have symptomatic removal of the semilunar cartilage to 
warrant a rating under Diagnostic Code 5259.  He is not shown 
to have impairment of the tibia and fibula, nor genu 
recurvatum, which are evaluated under Diagnostic Codes 5262 
and 5263, respectively.



ORDER

Entitlement to a disability rating in excess of 10 percent 
under Diagnostic Code 5257 for instability of the right knee, 
due to internal derangement, is denied.

Entitlement to a separate disability rating of 10 percent 
under Diagnostic Code 5260, for limitation of motion and pain 
on motion of the right knee, due to internal derangement, is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

